Citation Nr: 1147198	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.   Entitlement to a compensable evaluation for residuals of a nose fracture with laceration.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for residuals of a skull fracture with headaches.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to service connection for a left shoulder disorder, residuals of a skull fracture with headaches, hearing loss, and tinnitus are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's residuals of a nose fracture with laceration have been manifested by tenderness in the frontal, maxillary sinuses; 30 percent nasal obstruction in each nasal passage; and septal deviation due to trauma, with no evidence of tissue loss, scarring, or deformity of the nose.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a nose fracture with laceration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes 6502, 6504 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's nose fracture residuals claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran was provided with a letter in February 2007 which satisfied the duty to notify provisions.  The claim has also been readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.

A VA examination sufficient for adjudication purposes was provided to the Veteran in connection with his claim in May 2007.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Although the Veteran requested a Board hearing in his September 2008 substantive appeal, he withdrew this request in May 2010.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a factual determination of the current severity of the disability.  Id. at 58.  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a compensable evaluation for residuals of a nose fracture with laceration.  Service connection for residuals of a nose fracture with laceration was granted by a November 1975 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6599-6502, effective September 21, 1972.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted disorder, under Diagnostic Code 6599, is the service-connected disorder, and deviation of the nasal septum under Diagnostic Code 6502 is the residual condition.  See Id. (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

The Veteran filed his current claim for an increased evaluation in November 2006.  A review of his VA treatment records reveals ongoing treatment for diabetes, hypertension, degenerative joint disease, hyperlipidemia, and anemia; however, there has been no treatment for residuals of a nose fracture. 

The Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in May 2007.  The examination report noted that the Veteran alleged his residuals had their onset in 1971 and became progressively worse since a 1971 nasal fracture repair; however, the Veteran also stated that he did not receive any current treatment for nose fracture residuals.  The Veteran reported nasal congestion, an itchy nose, watery eyes, sneezing, problems with nasal mucous, and occasional breathing difficulty.  However, he denied neoplasm, nasal allergy, osteomyelitis, sinusitis, and speech impairment.  Upon objective examination, there was tenderness in the frontal, maxillary sinuses, although there was no evidence of an active disease.  There was no soft plate abnormality.  There were signs of 30 percent nasal obstruction in each nasal passage, but no evidence of nasal polyps.  Septal deviation due to trauma was demonstrated, but there was no evidence of permanent hypertrophy of turbinates, rhinoscleroma, or tissue loss, scarring, or deformity of the nose.  X-rays revealed no acute fractures, although they did show mild bowing of the nasal septum to the right.  The examiner noted that the Veteran was currently employed, and that his disorder had no effect on feeding, bathing, dressing, toileting, and grooming, and only mild effect on chores, shopping, exercise, sports, recreation, and travel.  

Under Diagnostic Code 6502, a maximum schedular 10 percent disability rating is warranted for traumatic deviation of the nasal septum with evidence of 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

Under Diagnostic Code 6504, a 10 percent disability rating is warranted for loss of part of nose or scars, with evidence of loss of part of one ala, or other obvious disfigurement.  A maximum schedular 30 percent disability rating is warranted when both nasal passages are exposed.  38 C.F.R. § 4.97, Diagnostic Code 6504.

The Veteran's residuals of nose fracture have been manifested by tenderness in the frontal, maxillary sinuses; 30 percent nasal obstruction in each nasal passage; and septal deviation due to trauma, with no evidence of tissue loss, scarring, or deformity of the nose.  As there is no evidence of 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, a compensable evaluation is not warranted under Diagnostic Code 6502.  Similarly, as there is no evidence of a loss of part of the nose or scars with loss of part of one ala, or other obvious disfigurement, a compensable evaluation is not warranted under Diagnostic Code 6504.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for nose fracture residuals inadequate.  The Veteran's nose fracture residuals were evaluated under to 38 C.F.R. § 4.97, Diagnostic Codes 6599-6502, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's nose fracture residuals are manifested by tenderness in the frontal, maxillary sinuses; 30 percent nasal obstruction in each nasal passage; and septal deviation due to trauma, with no evidence of tissue loss, scarring, or deformity of the nose.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his nose fracture residuals.  A rating in excess of the currently assigned rating is provided for certain manifestations of nose disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's service-connected nose fracture residuals reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R. § 4.71a, Diagnostic Codes 6502, 6504.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  The evidence shows no distinct periods of time during which his nose fracture residuals have varied to such an extent that a compensable evaluation would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations); see also Hart, 21 Vet. App. at 509.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to that disability; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as medical evidence of record does not show findings that meet the criteria for a compensable evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.


ORDER

A compensable evaluation for residuals of a nose fracture with laceration is denied.  


REMAND

The Veteran also seeks entitlement to service connection for a left shoulder disorder, residuals of a skull fracture with headaches, hearing loss, and tinnitus.  With respect to all of these claimed disorders, the Veteran alleges that they were caused by an in-service physical assault in January 1972 that resulted in the Veteran's service-connected nose fracture residuals and right shoulder disorder.  Specifically, the Veteran alleges that he was on leave when his spouse's boyfriend attacked him with a hammer and knife, resulting in a broken nose, separation of the right shoulder, and a hammer blow to the back of his head.  The Veteran was treated at Marion County General Hospital in Indianapolis, Indiana, where he was diagnosed as having an open fracture of the nose and right acromioclavicular joint separation.  

With respect to the claimed disorders of bilateral hearing loss and tinnitus, the Veteran alternatively alleges that he developed these disorders as a result of acoustic trauma sustained in service.  Specifically, the Veteran claims that he was exposed to loud noises through the headphones he wore as a radio relaying carrier.  He also testified before the RO in March 2009, that he was stationed where missiles would frequently be tested, although he was provided with hearing protection during such tests.  A review of his DD Form 214 also shows that he was trained as a sharpshooter with an M16 rifle.  

Although VA treatment records do not establish current treatment for bilateral hearing loss, tinnitus, or headaches, the Veteran indicated that he has experienced symptoms of these disorders since service.  The Board finds that the Veteran's statements are competent to show that he experienced symptoms of these disorders during military service and after separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  

With respect to the Veteran's left shoulder, a review of his VA treatment records shows that in June 2006 he complained of left elbow pain, weakness, and numbness for approximately one month, and that he attributed it to a strained left arm caused by loading and unloading trucks in his capacity as a truck driver.  In an August 2006 triage note, the Veteran indicated that he was hit by an automobile while riding his bicycle in July 2006 and had experienced left arm pain ever since.  

To date, the Veteran has not been afforded a VA examination relevant to his left shoulder, headaches, bilateral hearing loss, and tinnitus.  Generally, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2011).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's statements are competent to show that he experienced symptoms of headaches, hearing loss, and tinnitus during military service and after separation from military service.  In addition, the Veteran's VA treatment records detail complaints of left arm pain, weakness, and numbness.  As no medical opinion was obtained in this case as to the etiology of any left shoulder disorder, headaches, bilateral hearing loss, or tinnitus symptoms, a remand is required to obtain opinions as to whether the Veteran's complained of symptoms are related to his military service, to include as due to the January 1972 physical assault and/or in-service noise exposure.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination); see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for any left shoulder disorder, headaches, hearing loss, or tinnitus since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of the Veteran's response, the RO should attempt to obtain all VA treatment records dated from May 2007 to the present from the VA Medical Center in Indianapolis, Indiana.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the etiology of any left shoulder disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following examination of the Veteran's left shoulder, a review of his pertinent medical history, and his statements regarding observable symptomatology, the examiner must provide an opinion as to whether any left shoulder disorder found is related to the Veteran's military service, to include as due to the January 1972 physical assault.  The examiner is also asked to address the instances in the June 2006 and August 2006 VA treatment records where the Veteran attributed his left arm/shoulder pain to unloading/loading his truck and being hit by an automobile while bicycling, respectively.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the etiology of any headache disorder or other skull fracture residuals found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following examination of the Veteran, a review of his pertinent medical history, and his statements regarding observable symptomatology, the examiner must provide an opinion as to whether any headaches or other diagnosed skull fracture residuals are related the Veteran's military service, to include as due to the January 1972 physical assault.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must also be afforded an appropriate VA examination to determine the the etiology of any hearing loss and tinnitus found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion, in light of the service and post-service evidence of record, as to whether any diagnosed hearing loss or tinnitus is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure and/or the January 1972 physical assault.  The Veteran's military occupational specialties, his history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


